Citation Nr: 0948460	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-28 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Denver, Colorado.  

In August 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection should be granted 
for his claimed bilateral hearing loss disorder.  At his 
August 2009 hearing he attributed his hearing loss to his 
being exposed to acoustic trauma while in the military.  See 
page two of hearing transcript (transcript).  He also 
essentially denied post-service occupational noise exposure.  
See page three of transcript.  

Service treatment records show that during the Veteran's 
active military service hearing loss, as defined in 38 C.F.R. 
§ 3.385 (2009), was not present.  His hearing acuity, 
however, did worsen during his military service.  See April 
1969 (enlistment) and February 1973 (separation) examination 
reports.  Personnel records show that the Veteran was likely 
exposed to acoustic trauma during his military service.  To 
this, the Veteran's DD Form 214 shows that his military 
service occupation (MOS) was as a munitions specialist.

Following his service separation, hearing loss (as defined in 
38 C.F.R. § 3.385) appears to have been first documented in 
2003.  See private medical records.  


The Veteran was afforded a VA audio examination in July 2006.  
The examiner noted the Veteran's history of in-service noise 
exposure.  He also noted non-military noise exposure 
resultant from masonry and bricklaying work.  Audiometric 
examination showed the presence of bilateral hearing loss, 
and the examiner supplied a diagnosis of bilateral 
sensorineural hearing loss.  The examiner, after commenting 
that he had reviewed the Veteran's claims folder, opined that 
based on a "non-significant" change in hearing sensitivity 
from the audio findings set out as part of the Veteran's 
service enlistment and discharge examinations there was 
insufficient evidence to show significant hearing damage 
while in the service.  The examiner added that it was less 
likely than not that the Veteran's reported "tinnitus" was 
caused by or the result of in-service noise exposure, and was 
more likely caused by post-service occupational noise 
exposure.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999).

As noted, a diagnosis of bilateral hearing loss is of record.  
Unfortunately, the VA examiner who conducted the July 2006 VA 
audio examination failed to render an opinion as to whether a 
nexus existed between the Veteran's military service (to 
include his exposure to acoustic trauma) and his post-service 
hearing loss.  As noted, the examiner did supply an opinion 
concerning the Veteran's claimed tinnitus disorder; this 
matter, however, is not now before the Board for appellate 
review.  As such, the Board believes that the opinion set out 
as part of the July 2006 VA audio examination is inadequate 
and would not withstand judicial scrutiny based on the 
pronouncements by the United States Court of Appeals for 
Veterans Claims (Court) in Miller v. West, 11 Vet. App. 345 
(1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Hence, it is the 
determination of the Board that the Veteran should once again 
be examined and another, more complete, opinion be obtained.


The Board also observes that the VCAA requires that VA afford 
a veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  When medical 
evidence is not adequate, as here, VA must supplement the 
record by seeking an advisory opinion or ordering another 
examination.  38 C.F.R. § 3.159(c)(4)(i) (2009).  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should arrange for the Veteran 
to be examined by a VA audiologist to 
ascertain the nature and likely etiology 
of the claimed bilateral hearing loss 
(including sensorineural hearing loss).  
It is imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.

Following the examination the examiner 
must address whether the Veteran has a 
current hearing loss.  If so, the 
examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the disorder is the 
result of any disease or injury (to 
include acoustic trauma) in service.  A 
complete rationale for any opinion 
offered must be provided.  If the 
examiner concludes that an opinion cannot 
be offered without engaging in 
speculation then he or she should state 
so in the report.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.


2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any VA examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
must be taken.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

4.  Following completion of all indicated 
development, the RO should then 
readjudicate the instant claim of service 
connection in light of all the evidence 
of record.  If the benefit sought on 
appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the Veteran and his 
representative should be afforded time in 
which to respond thereto.  



The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

